COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Seabrook Children’s Academy, Inc. and Stacy Earl

Appellate case number:      01-14-00668-CV

Trial court case number:    2013-41596

Trial court:                190th Judicial District Court of Harris County

       On August 11, 2014, relators, Seabrook Children’s Academy, Inc. and Stacy Earl,
filed a petition for writ of mandamus and an opposed motion for temporary stay of all
proceedings. Relators request that we stay all trial court proceedings until this Court
resolves their mandamus petition seeking review of the trial court’s July 21, 2014 order
granting the plaintiff’s motion for continuance of the hearing on the relator’s no-evidence
motion for summary judgment and the trial court’s failure to rule on their summary
judgment motion.
       Accordingly, we ORDER that all proceedings in the above-referenced trial court
case are stayed. See TEX. R. APP. P. 52.10(b). This stay is effective until the mandamus
petition in this Court is finally decided or the Court otherwise orders the stay lifted. Any
party may file a motion for reconsideration of the stay. See id. at 52.10(c).
       The Court requests a response to the mandamus petition by the real parties in
interest within 10 days from the date of this order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                  Acting individually       Acting for the Court


Date: August 19, 2014